 1   Jason N. Haycock (SBN 278983)                     Michael J. Freno (pro hac vice)
     jason.haycock@klgates.com                         michael.freno@klgates.com
 2   K&L GATES LLP                                     Jeffrey C. Johnson (pro hac vice)
     Four Embarcadero Center, Suite 1200               jeffrey.johnson@klgates.com
 3   San Francisco, CA 94111                           Harold Storey (SBN 268603)
     Telephone: +1 415 882 8200                        harold.storey@klgates.com
 4
     Facsimile: +1 415 882 8220                        Elizabeth Weiskopf (pro hac vice)
 5                                                     elizabeth.weiskopf@klgates.com
     Allen Bachman (pro hac vice)                      K&L GATES LLP
 6   allen.bachman@klgates.com                         925 Fourth Avenue, Suite 2900
     K&L GATES LLP                                     Seattle, WA 98104
 7   1601 K Street NW                                  Telephone: + 1 206 623 7580
     Washington D.C., 20006-1600                       Facsimile: + 1 206 623 7022
 8
     Telephone + 1 202 778 9000
 9   Facsimile + 1 202 778 9100

10   Attorneys for Plaintiff Genus Lifesciences Inc.

11

12                                  UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   GENUS LIFESCIENCES INC.,

17                         Plaintiff,                      Case No.: 3:18-cv-07603-WHO
18   vs.                                                   STIPULATED REQUEST FOR ORDER
                                                           CHANGING TIME FOR RESPONSE AND
     LANNETT COMPANY, INC., CODY
19                                                         REPLY BRIEFS TO DEFENDANTS’
     LABORATORIES, INC., and FIRST                         MOTIONS TO DISMISS
20   DATABANK, INC.

21                         Defendants.

22

23

24

25

26
27

28
                                                       1
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1          Pursuant to Civil Local Rule 6-2, and subject to the Court’s approval, Plaintiff Genus

 2   Lifesciences Inc., as well as Defendants Lannett Company, Inc. (“Lannett”), Cody Laboratories, Inc.

 3   (“Cody”), and First Databank, Inc. (collectively, “Defendants”) submit the following stipulation:

 4          WHEREAS, on February 11, 2019, Defendants filed motions to dismiss and noticed

 5   hearings on those motions for March 27, 2019, Dkt. Nos. 29, 30;

 6          WHEREAS, under the current schedule, Plaintiff must file its response briefs by February

 7   25, 2019, and Defendants must file their reply briefs by March 4, 2019, id.;

 8          WHEREAS, the parties agree to extend the date by which Plaintiff has to file its response

 9   briefs to March 4, 2019, and the date by which Defendants have to file their reply briefs to March

10   15, 2019;

11          WHEREAS, the Parties previously modified the case schedule in the following ways:

12               •   on January 7, 2019, the parties stipulated and agreed to extend the time by which

13                   Defendants Lannett and Cody had to respond to Plaintiff’s complaint, Dkt. No. 20;

14               •   on January 8, 2019, the parties stipulated and agreed to extend the time by which

15                   Defendant First Databank had to respond to Plaintiff’s complaint, Dkt. No. 21;

16          WHEREAS, the requested time modification would impact the following events currently

17   set by Court order:

18               •   the date by which Plaintiff must file its response briefs to Defendants’ motions to

19                   dismiss would be extended by 7 days, from February 25, 2019, to March 4, 2019;

20               •   the date by which Defendants must file their reply briefs in support of their motions

21                   to dismiss would be extended by 11 days from March 4, 2019, to March 15, 2019;

22          WHEREAS, the Parties submit that the requested time modification will have a minimal

23   impact on the overall case schedule because no trial date has been set and the Case Management

24   Conference and hearing on the motions to dismiss will not be impacted by the scheduling change;

25          NOW, THEREFORE, IT IS HEREBY STIPULATED that, subject to Court approval, the

26   Parties agree that:

27               •   Plaintiff shall have until March 4, 2019, to file its response briefs to Defendants’

28                   motion to dismiss;
                                                         2
                 STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1              •   Defendants shall have until March 15, 2019, to file their reply briefs in support of

 2                  their motions to dismiss.

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4

 5   Dated: February 14, 2019                      K&L GATES LLP

 6

 7                                                 ______/s/______
                                                   MICHAEL FRENO
 8

 9                                                 Attorneys for Plaintiff
                                                   GENUS LIFESCIENCES INC.
10

11   Dated: February 14, 2019                      DECHERT LLP
12

13                                                 _________/s/______
                                                   GEORGE G. GORDON
14
                                                   JULIA CHAPMAN
15
                                                   Attorneys for Defendants
16                                                 LANNETT COMPANY, INC. and
                                                   CODY LABORATORIES, INC.
17

18
     Dated: February 14, 2019                      THE HEARST CORPORATION
19
20
                                                   _______/s/__________
21
                                                   RAVI SITWALA
22

23                                                 Attorneys for Defendant
                                                   FIRST DATABANK, INC.
24

25
            Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the
26
     document has been obtained from each of the other signatories to this document.
27
                                                            /s/ Jason N. Haycock
28
                                                        3
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1

 2          PURSUANT TO STIPULATION, as modified below, IT IS SO ORDERED that:

 3             •   Plaintiff’s response briefs to Defendants’ motion to dismiss are due March 4, 2019;

 4             •   Defendants’ reply briefs in support of their motions to dismiss are due March 15,

 5                 2019.

 6             •   The hearing on the motion shall be moved to April 3, 2019 at 2:00 p.m.

 7

 8

 9   Dated: February 14, 2019                            _____________________________________
                                                         Hon. William H. Orrick
10                                                       United States District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     4
              STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
